Citation Nr: 9911291	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee injury, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's residuals of right knee injury is 
manifested by arthritis, pain and range of motion from 10 to 
100 degrees, but moderate recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, or 
extension to 15 degrees are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right knee injury analogous to recurrent 
subluxation or lateral instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee with limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5003, 5260, 5261, 5256 (1998); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned his 
service-connected right knee disability does not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluation should be increased based on 
pain, weakness, fatigability, and limited motion which affect 
his job.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the veteran has claimed that his right knee 
disability is more severe, his claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  In making its determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

Service connection and a 10 percent evaluation for residuals 
of a right knee injury with medial instability have been in 
effect since January 1989.  In an August 1996 rating decision 
the RO granted a temporary total evaluation due to surgery 
performed in May 1996, for the period May 1996 to July 1996 
and thereafter continued the 10 percent evaluation.  Under 
Diagnostic Code 5297, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
under Diagnostic Code 5297.  Private hospital reports and 
treatment records indicate that in May 1996, the veteran 
underwent surgery to repair the medial meniscus and anterior 
cruciate ligament.  The veteran underwent a VA examination in 
July 1996 which showed gait within normal limits, 1+ 
peripatellar swelling, 5 degree varus angulation of the knee, 
no subluxation or lateral instability, 4/5 patellar grind and 
positive apprehension, slight tenderness to palpation to the 
medial joint line and flexion to 105 degrees and extension to 
8 degrees.  A VA examination in January 1997 showed 1 cm 
edema on the right knee, crepitus, lateral joint line minimal 
tenderness on pivoting, a very mild varus angulation, and 
traumatic arthritis.  The veteran walked with a limp but did 
not show subluxation or instability.  Range of motion on the 
right knee showed flexion to 105 and extension to 10 degrees.  
Private treatment reports from Raymond G. Shea, M.D., 
indicate that in June 1997, the veteran underwent surgery to 
remove screws from his knee and it was noted that the veteran 
had much less pain in his knee.  In July 1997, Dr. Shea noted 
that the veteran's knee was stable and had full range of 
motion.  An August 1998 VA examination showed pivoting pain 
especially on the medial aspect of the joint space, retro-
patellar pain, and mild degenerative changes.  He had a 
negative McMurray's sign and a negative Lachman's sign.  The 
veteran showed no edema, muscle wasting, atrophy, muscle 
spasms, or subluxation.  The veteran's range of motion from 0 
to 120 degrees, with tenderness starting at 100 through 120 
degrees.  There is no evidence that the veteran's right knee 
disability is manifested by moderate recurrent subluxation or 
lateral instability, or that it causes more than slight 
overall right knee impairment which would warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5297.  Therefore, a preponderance of the evidence is against 
a higher evaluation under this diagnostic code.

VA examiners in January 1997 and August 1998 diagnosed 
traumatic arthritis and mild degenerative changes in the 
right knee.  Service connection has been established for 
residuals of right knee injury and competent medical evidence 
reflects that the veteran has traumatic arthritis in his 
service connected right knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Diagnostic Code 5260 provides that 
flexion limited to 60 percent warrants a noncompensable 
evaluation.  Diagnostic Code 5261 provides that extension of 
the knee limited to 5 degrees warrants a noncompensable 
evaluation.  Extension of the knee limited to 10 degrees 
warrants a 10percent evaluation.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint.  
When there is arthritis, confirmed by X-ray, and painful 
motion a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); VAOPGCPREC 9-98.

The disabling factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
have been considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995);  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
VAOPGCPREC 8-98.  In this regard, the Board notes that the 
veteran has arthritis of the right knee and range of motion 
of the right knee, in extension ,has been shown to be from 
full to limited to 10 degrees.  While limitation of flexion 
to 110 degrees does not warrant a noncompensable evaluation 
under Diagnostic Code 5260, as flexion would have to be 
limited to 60 degrees to warrant a noncompensable evaluation 
and 45 degrees to warrant a 10 percent evaluation, limitation 
of extension to 10 degrees does warrant a compensable 
evaluation under Diagnostic Code 5261.  Even when extension 
is shown to be full there is pain on motion.  Therefore, with 
consideration of VAOPGCPREC 9-98, the evidence supports the 
assignment of a separate 10 percent evaluation based upon 
arthritis and limitation of motion in the right knee.  
However, even with consideration of the pain and weakness, 
the competent medical evidence reflects that additional 
limitation of motion has not been demonstrated, noting that 
the most recent examination report reflects that, even with 
considerations of pain on use, range of motion was 0 and 120 
degrees.  Finally, in absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the veteran's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residual right knee 
injury analogous to 

instability or subluxation is denied.

A separate evaluation of 10 percent for limitation of motion 
as the result of degenerative joint disease of the right knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

